Filed 7/26/22 In re E.R. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re E.R., a Person Coming                                     B314487
Under the Juvenile Court Law.
                                                                (Los Angeles County
                                                                Super. Ct.
                                                                No. 21CCJP01792A)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

Ed.R.,

         Defendant and Appellant;

CARLA R.,

         Intervener and Appellant.

In re J.R., a Person Coming                                     B314498
Under the Juvenile Court Law.
                                      (Los Angeles County
                                      Super. Ct.
                                      No. 21CCJP01864A)



LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

     Plaintiff and Respondent,

     v.

CARLA R. et al.,

     Defendants and Appellants.




      APPEALS from findings and orders of the Superior Court
of Los Angeles County, Jean M. Nelson, Judge. Dismissed in part
and affirmed in part.

     Jesse McGowan, under appointment by the Court of
Appeal, for Defendant and Appellant Ed.R.

     Cristina Gabrielidis, under appointment by the Court of
Appeal, for Intervener, Defendant and Appellant Carla R.

     John P. McCurley, under appointment by the Court of
Appeal, for Minor E.R.




                                 2
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Deputy County
Counsel, for Plaintiff and Respondent.
                 ______________________________




      Minors E.R. (born Mar. 2012) and J.R. (born Sept. 2019)
share the same father, defendant and appellant Ed.R. (father).
E.R.’s mother, Claudia R. (Claudia), is presumed deceased. J.R.’s
mother is father’s current wife, defendant and appellant Carla R.
(Carla). E.R. and J.R. were each the subject of a separate
juvenile dependency petition brought under Welfare and
Institutions Code section 300.1 The juvenile court consolidated
the two dependency cases for all purposes.
      At the August 4, 2021, adjudication hearing, the juvenile
court declared E.R. and J.R. dependents of the court and removed
them from father’s custody. The court denied Carla’s request to
be deemed E.R.’s presumed parent and declined to place E.R.
with her. Carla retained physical custody of J.R. under the
supervision of the Los Angeles County Department of Children
and Family Services (DCFS).
      Father filed a notice of appeal from the jurisdictional
findings and dispositional orders regarding E.R. Carla filed a
notice of appeal from the order denying her request to be deemed
E.R.’s presumed parent. From these, case No. B314487 ensued.
Father and Carla also each filed a notice of appeal from the

1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                3
jurisdictional findings and dispositional orders regarding J.R.,
and case No. B314498 ensued.
       The only contention made by father and Carla in their
appellate briefs is that the juvenile court abused its discretion by
declining their requests for E.R. to be placed with Carla. As
Carla failed to identify the juvenile court’s placement order of
E.R. in her notice of appeal, we dismiss her appeal pertaining to
E.R. (case No. B314487). Entertaining father’s appeal pertaining
to E.R. on the merits, we find no abuse of the juvenile court’s
discretion and, therefore, affirm the jurisdictional findings and
dispositional orders regarding E.R. Because father and Carla
raise no arguments pertaining to J.R., we dismiss their appeals
as to the jurisdictional findings and dispositional orders
regarding him (case No. B314498).
                           BACKGROUND2
Father’s Marriage to Claudia
       Father met E.R.’s mother, Claudia, on a trip to El Salvador
in 2011. E.R. was born there in 2012. By 2014, father and
Claudia had married, and Claudia moved with E.R. to the United
States to live with father.
       Father physically and emotionally abused Claudia.
Claudia obtained a temporary restraining order against father in
August 2014, but she subsequently requested that it be dismissed
after father threatened to kill himself and take E.R. away. She
obtained another temporary restraining order against father in
March 2016. In a declaration filed in mid-April 2016, Claudia
described father’s threats to take E.R. away, father’s physical and

2     Because father and Carla raise no issues related to J.R.’s
dependency case in their briefs, this section only includes facts
regarding J.R. that are relevant to E.R.’s dependency case.




                                 4
verbal abuse of her, and an incident when father “became very
irritable and violent, and started to hit [E.R.] in the head, with
an open hand about [two] times and calling him names.”
       In late April 2016, father convinced Claudia to give him
another chance.
Claudia’s Disappearance
       Father reported Claudia missing in May 2016. He claimed
that he had last seen her three days earlier after he dropped her
off to go “‘clubbing.’” Claudia has not been seen since and is now
presumed deceased.
Father’s Marriage to Carla
       Father met Carla around September 2016 and married her
in a church ceremony in April 2017. In June 2017, father
obtained a judgment of dissolution of his marriage to Claudia
and, thereafter, married Carla in a civil ceremony. In 2019,
father and Carla had a son, J.R.
Father’s Arrest
       In April 2021, father was arrested by federal authorities
and charged with kidnapping resulting in the death of Claudia.
(18 U.S.C. § 1201(a)(1).) Father remained in custody throughout
the dependency proceedings.
       Upon father’s arrest, DCFS placed E.R. in foster care. J.R.
remained in Carla’s care. E.R. told a social worker that he knew
that Carla was not his biological mother and that he had a good
relationship with her.
       The DCFS social worker spoke with Carla on the day of
father’s arrest. Carla claimed to not know anything about
Claudia and that she had never met her. Carla nevertheless
reported seeing Claudia at Carla’s place of work one or two years
earlier. Carla denied calling law enforcement because she was




                                5
not sure it was Claudia and did not know that Claudia was still a
missing person. Asked what father had told her about his
relationship with Claudia, Carla answered, “‘Just that they got
divorced and if she (Claudia) really wanted to see [E.R.] then she
would come[.]’” According to Carla, E.R. did not ask “‘a lot’”
about Claudia. Carla stated: “‘We just tell him she’s not here
and that she left to be with someone else[.]’” Carla did not know
why E.R. had never been enrolled in counseling related to
Claudia’s absence.
       The DCFS social worker observed a forensic interview of
E.R. conducted the day after father’s arrest. E.R. stated that he
knew that father had been arrested but denied knowing the
reason. He knew that Carla was not his biological mother, but he
stated that he did not remember his biological mother’s name and
did not know the last memory he had of her. He remembered
other events, however, such as details of father and Carla’s
wedding. E.R. was shown several photographs of himself with
Claudia and one with father. E.R. repeatedly stated that he did
not know the people in the photographs. He fidgeted and
appeared to be uncomfortable. The social worker believed that he
had “been coached” not to speak of Claudia.
Dependency Petition
       On April 19, 2021, DCFS filed a dependency petition
seeking the juvenile court’s exercise of jurisdiction over E.R.
pursuant to section 300, subdivisions (a) (serious physical harm),
(b)(1) (failure to protect), and (g) (no provision for support).
Counts a-1 and b-1 alleged that father physically abused E.R. by
repeatedly striking his head. Counts b-2 and g-1 alleged that




                                6
father remained incarcerated following his arrest and that he had
failed to arrange for the ongoing care and supervision of E.R.3
Carla’s Statement Regarding Parentage
       Carla filed a statement regarding parentage on April 21,
2021, in which she requested that the juvenile court find her to
be E.R.’s presumed parent. She stated that E.R. had lived with
her from June 2017 to April 15, 2021; that she had participated
in various activities with E.R., including assisting him with
homework and making him home-cooked meals; and that she
“treat[ed] [E.R.] as if he [were] [her] own biological child.”
Detention Hearing
       At the detention hearing on April 22, 2021, the juvenile
court found that a prima facie showing had been made that E.R.
was a person described by section 300. Carla, joined by father,
requested placement of E.R. with her. The court ordered a
prerelease investigation to assess Carla and reserved the
presumed parent issue until the jurisdiction and disposition
hearing. The court detained E.R. in shelter care under DCFS
supervision.
Prerelease Investigation
       DCFS filed its prerelease investigation regarding Carla on
May 20, 2021. According to the investigation, Carla had quit her
job the previous month. With no source of income other than
what father had left her, she had stopped paying the mortgage on
the family home and had recently applied for Cal-Works. DCFS


3      On April 22, 2021, DCFS filed a separate dependency
petition on behalf of J.R. under section 300, subdivisions (a),
(b)(1), and (j) (abuse of sibling). On July 9, 2021, the juvenile
court consolidated for all purposes the case pertaining to J.R.
with the case pertaining to E.R.




                                  7
also reported that it had become aware of several incidents of
domestic violence between father and Carla. DCFS
recommended against placement of E.R. with Carla.
First Amended Dependency Petition
       DCFS filed a first amended dependency petition on May 21,
2021, on behalf of E.R., which added a b-3 count to allege that
father and Carla had a history of engaging in violent altercations
in E.R.’s presence.4
Arraignment
       Father entered a denial at the arraignment hearing on
May 21, 2021. Father’s counsel requested that E.R. be placed
with Carla, and the juvenile court ordered DCFS to continue
investigating placement with her. The court permitted father to
write E.R. a letter but required him to first send it to the social
worker to determine the propriety of giving it to E.R.
Jurisdiction/Disposition Report
       E.R., who remained in foster care, was interviewed by a
DCFS dependency investigator in mid-May 2021. E.R. denied
any type of abuse by Carla. He stated that he wanted to return
home to Carla, father, and J.R. When asked what he liked the
most about living with Carla, E.R. replied, “‘Well she’s not my
real mom, but I call her mom. She’s my mom and I like living
with her. . . .’” E.R. hesitated when he was asked if he felt safe
with Carla. When asked again, he stated, “‘Well, sometimes I
feel safe.’” E.R. proceeded to explain that father and Carla
sometimes fought, which scared him.



4     DCFS also filed an amended petition on the same day on
behalf of J.R., which added counts regarding domestic violence
between father and Carla.




                                8
       E.R. described witnessing four incidents of domestic
violence between father and Carla. During the first incident,
Carla hit father with a wooden ruler. When asked if father hit
Carla, E.R. replied, “‘He didn’t hit her, he just shoved and pushed
her a little, but he didn’t really hit her.’” During the second
incident, father and Carla were fighting inside the home, and
Carla went outside to break father’s car window with a small
rock. When asked why father and Carla were arguing, E.R.
stated: “‘I think it’s because I told my mom that my dad was
married to another lady that was my real mom. My mom then
said, oh really, he was.’” He further explained: “‘[M]y dad told
me, don’t talk to your mom about your other mom. She does not
like that.’” Regarding the third incident, E.R. reported that Carla
tried to jump out of the car on the freeway while she and father
were arguing. Finally, during the fourth incident, father pushed
Carla, who fell on the couch.
       When interviewed, Carla denied that she hit father with a
ruler, that father shoved her, or that she tried to get out of the
car.
       DCFS continued to have concerns about Carla’s ability to
care for E.R. “due to her complete denial of the case related
issues.” DCFS noted that Carla had “not demonstrated any
insight of the critical circumstances” in her life and had indicated
that she would continue her relationship with father despite his
arrest charges. According to DCFS, Carla’s “denial of the case
circumstances” and “denial of . . . father’s violent behaviors”
placed E.R. “at risk of unlimited abuse and neglect and . . . in an
environment where he will continue to be alienated from his
biological mother and/or the memory of his biological mother.”




                                 9
       DCFS also questioned Carla’s bond with E.R. Following
the detention hearing, Carla had “not demonstrated an urgency
to have [E.R.] released to her . . . .” E.R.’s foster parents reported
that, since E.R. had been placed in their home, Carla had only
initiated calls with E.R. twice. E.R. would call Carla, but a few
times she did not take his calls. Carla and J.R. were receiving in-
person visits with E.R. once a week for one hour. The foster
parents reported that they had to continuously remind Carla not
to speak to E.R. about case-related issues and, during her first in-
person visit with E.R., Carla “refused to comply with monitored
visits and at one point, ‘walked away with the child to have a
private conversation for like a minute.’”
       DCFS believed “that placing [E.R.] in the home of [Carla]
w[ould] place him at risk of yet another traumatic experience
that may have more negative impacts in his development and
mental health if there is no appropriate parent/child bond and
attachment. It is in the child’s best interest that he remain in his
current placement to allow [Carla] the opportunity to
demonstrate to the Department her commitment to the child and
allow the child to explore/express[] his feelings (through
counseling) about the case related issues outside the hostile
environment (domestic violence) he was exposed to. Even though
the Department does not ignore that the child’s best interest
should be in relative placement, in this case the child was living
in a distorted home environment where critical circumstances
([Claudia’s] disappearance, possibly murder by the father,
current parental domestic violence) have occurred that continue
to place the child at risk of emotional and physical harm.”
       DCFS assessed Carla as “clearly . . . a battered woman who
continues to struggle with leaving her abusive relationship due to




                                 10
fear, mostly to not making it on her own.” DCFS strongly
suspected that Carla had not been forthcoming. According to
DCFS, it appeared that “father was in control of the household
day to day task[s] as Carla appeared oblivious to the children’s
doctor’s information, medical, dental and even her own legal
marital status.”
       DCFS recommended that Carla not be found to be E.R.’s
presumed parent.
Last Minute Information for the Court (June 2, 2021)
       The DCFS dependency investigator spoke to Carla again on
June 1, 2021. Carla reported that she cooked, cleaned, and cared
for E.R. but that it was father “who ‘usually’ made the legal
decisions over [him].” Carla stated: “‘[Father] would usually
make all the appointments for us. We would all go to the doctor
and dental appointments as a family. I only took [E.R.] to the
doctor’s a couple of times.’” Carla continued to speak with father
one to two times per week. Carla did not believe the charges
against father were true and did not believe that he was a risk to
E.R. or J.R. She would, however, be willing to comply with court
orders and not allow father access to the children.
Last Minute Information for the Court (July 7, 2021)
       DCFS reported that E.R.’s foster parents were providing
“excellent” care of E.R. During his monitored visits with Carla
and J.R., E.R. played and engaged with J.R. During various
visits, Carla had letters she brought from father intercepted.
Carla also needed redirection as she attempted “to engage in side
conversations and discuss the case with [E.R.].” Carla had also
attempted to change the location of a visit without DCFS’s
consent.




                               11
Addendum Report
       Carla had completed eight virtual parenting classes.
Regarding the incident when Carla tried to give E.R. a letter
from father without DCFS approval, Carla stated that she had
not been aware that she was not permitted to do so.
July 9, 2021, Hearing
       On July 9, 2021, the juvenile court held a hearing on
Carla’s request to be deemed E.R.’s presumed parent. Carla’s
counsel and father’s counsel argued in favor, while DCFS’s
counsel and E.R.’s counsel argued against.5 The court deferred
ruling on the issue until the adjudication hearing.
Last Minute Information for the Court (Aug. 3, 2021)
       Although Carla was consistent in her visitation with E.R.,
the foster father reported that Carla had begun to arrive up to 20
minutes late to every visit despite being advised to arrive on
time.
Adjudication Hearing
       The adjudication hearing was held on August 4, 2021.
       As for the dependency petition pertaining to E.R., the
juvenile court sustained the b-2 and g-1 counts regarding father’s
failure to arrange for the ongoing care and supervision of E.R.6


5     During her argument, Carla’s counsel disputed that Carla
had ever given E.R. a letter from father and instead contended
that she had given it to the foster father.

6      The sustained b-2 and g-1 counts state: “[E.R.] has no
parent to provide care, supervision and the basic necessities of
life including, but not limited to food, shelter, clothing and
medical care . . . in that [E.R.’s] mother [Claudia] . . . is
deceased. . . . [F]ather . . . was arrested on [April 15, 2021] for
kidnapping and murder of . . . mother [Claudia], and remains




                                  12
and the b-3 count regarding domestic violence between father
and Carla.7 The court dismissed the a-1 and b-1 counts alleging
father’s physical abuse of E.R.
      The juvenile court stated that father “seems to be able to
manipulate and control [Carla] as to this case and the pending
criminal case. She seems to be acting as a conduit to . . . father
and trying to help him ensure that [E.R.] is kept with family
members so that he doesn’t talk.” Finding Carla “not
protective[,]” the court also noted that Carla denied the incidents
of domestic violence between her and father and did not “seem to
be alarmed by anything in” the law enforcement affidavit
regarding father’s alleged abuse and murder of Claudia. The


incarcerated. Further, . . . father has failed to arrange for the
ongoing care and supervision of [E.R.]. Such lack of a parent
endangers [E.R.’s] physical health and safety and places [him] at
serious risk . . . of physical harm, damage and danger.”
7        The sustained b-3 count states: “[F]ather . . . and . . .
[Carla] have a history of engaging in violent altercations in the
presence of [E.R.]. On a prior occasion, . . . father and . . . [Carla]
engaged in a violent altercation, resulting in [Carla] repeatedly
striking . . . father’s back with a wooden ruler, causing the ruler
to break on . . . father’s back. On a prior occasion, . . . father
pushed and shoved [Carla], resulting in [Carla] falling on to the
couch. On a prior occasion, . . . father and [Carla] engaged in a
violent altercation, resulting in [Carla] breaking . . . father’s
vehicle window with a rock. On a prior occasion . . . father and
[Carla] engaged in another violent altercation while in a moving
vehicle, resulting in [Carla] attempting to jump out of the moving
vehicle in the presence of [E.R.]. Such violent conduct on the part
of . . . father and [Carla] endangers [E.R.’s] physical and
emotional health and safety and places [him] at risk of physical
and emotional harm, damage and danger.”




                                  13
court found that Carla was not “particularly credible” and further
explained that Carla “made conflicting statements over time in
the criminal investigation and . . . is dismissive of this history of
father’s obsession with the first mother and his desire to harm
her and the numerous steps he took to do that.”
       Following its jurisdictional findings, the juvenile court
heard testimony from Carla. She testified that she visited E.R.
every Saturday for one hour and denied that she had ever been
20 minutes late for a visit. She also explained that she would
sometimes call E.R. but not receive a response, so she waited for
him to call her almost every day. Carla testified that she had
received a letter from father for E.R., which she gave to the foster
father because she had been told to give anything for E.R. to him.
       After allowing additional argument from counsel, the
juvenile court found that there was insufficient evidence to find
Carla to be E.R.’s presumed parent and therefore denied her
request to be deemed as such. The court explained that Carla
“was a caretaker, but she was clearly second to father as the lead
parent and she didn’t hold herself out openly as [E.R.’s] parent.”
The court found that Carla did “not have a significant
relationship [with E.R.] beyond the mere fact that they all lived
in a home together and some familial relationship developed.”
The court found the statements of E.R.’s caregivers and DCFS to
be “credible as to the extent and quality of [Carla’s] contact with
[E.R.]” and concluded that “it [was] not the type of contact a
parent has with their child if they see themselves as the parent.”
The court expressed concerns about Carla’s motive in seeking to
become E.R.’s presumed parent. The court observed: “It is
extraordinary, the level of coaching that has occurred with [E.R.],
to the point of he won’t even say it is him in the picture with his




                                 14
natural mother.” While the court could not “say that [Carla] did
that coaching,” the court stated that “she certainly seem[ed] to be
willing to go along with it . . . .” The court noted that there would
be a loss of the relationship between E.R. and Carla, but that
factor had to be “balanced” with efforts “to thwart the
investigation and to get [E.R.] to forget he had a mother before,”
which the court found to be “extremely damaging.”
       The juvenile court declared E.R. a dependent of the court
and removed him from father. The court concluded that it was
not appropriate for E.R. to live with Carla.
       In the consolidated case regarding J.R., the juvenile court
sustained the counts in the dependency petition under
section 300, subdivisions (b)(1) and (j), regarding domestic
violence between father and Carla; dismissed counts alleging
father’s physical abuse of E.R.; declared J.R. a dependent of the
court; and removed J.R. from father’s custody. Carla retained
physical custody of J.R. under DCFS supervision.
Appeals
       Regarding E.R., Carla filed a timely notice of appeal from
the August 4, 2021, “finding that [Carla] is not a presumed
parent.” Father filed a timely notice of appeal from the August 4,
2021, jurisdictional findings, declaration of dependency, and
removal of E.R. Case No. B314487 ensued. Father and Carla
also filed separate timely notices of appeal from the August 4,
2021, jurisdictional findings and dispositional orders regarding
J.R., and case No. B314498 ensued. Father moved to consolidate
case No. B314498 regarding J.R. with case No. B314487
regarding E.R. We granted the motion to consolidate on
December 27, 2021.




                                 15
                              DISCUSSION
I. Appeals Regarding E.R. (Case No. B314487)
       Both father and Carla contend that the juvenile court
abused its discretion by declining to place E.R. with Carla.
       A. Carla’s appeal is dismissed
       DCFS, joined by E.R.,8 argues that Carla’s and father’s
appeals should be dismissed because their notices of appeal failed
to identify the only order they challenge in their opening briefs—
the juvenile court’s denial of their requests to place E.R. with
Carla.
       “A timely notice of appeal vests jurisdiction in the Court of
Appeal. [Citations.]” (Adoption of Alexander S. (1988) 44 Cal.3d
857, 864.) We must liberally construe a notice of appeal and find
it “sufficient if it identifies the particular judgment or order being
appealed.” (Cal. Rules of Court, rules 8.100(a)(2), 8.405(a)(3).)
“[N]otices of appeal are to be liberally construed so as to protect
the right of appeal if it is reasonably clear what appellant was
trying to appeal from, and where the respondent could not
possibly have been misled or prejudiced.” (Luz v. Lopes (1960)
55 Cal.2d 54, 59 (Luz).)
       “But there are limits to our ability to liberally construe a
notice of appeal. ‘The policy of liberally construing a notice of
appeal in favor of its sufficiency [citation] does not apply if the
notice is so specific it cannot be read as reaching a judgment or


8     We appointed appellate counsel to represent E.R. based on
the recommendation of his trial counsel. (Cal. Rules of Court,
rule 5.661.) E.R. filed a respondent’s brief in which he joined in
the combined statement of the case and facts section and the
argument section of DCFS’s respondent’s brief. (Cal. Rules of
Court, rule 8.200(a)(5).)




                                 16
order not mentioned at all.’ [Citations.] ‘[I]t is well “beyond
liberal construction” to view an appeal from one order as an
appeal from a “further and different order.” [Citation.] “Despite
the rule favoring liberal interpretation of notices of appeal, a
notice of appeal will not be considered adequate if it completely
omits any reference to the judgment being appealed.” [Citation.]
“The rule favoring appealability in cases of ambiguity cannot
apply where there is a clear intention to appeal from only . . . one
of two separate appealable judgments or orders.”’ [Citation.]
Therefore, when a notice of appeal manifests a ‘“clear and
unmistakable”’ intent to appeal only from one order, we cannot
liberally construe the notice to apply to a different, omitted order.
[Citations.]” (In re J.F. (2019) 39 Cal.App.5th 70, 76.)
       Applying this law, we conclude that we lack jurisdiction
over Carla’s appeal regarding E.R. because her notice of appeal
failed to identify the denial of her request for placement. (See
Faunce v. Cate (2013) 222 Cal.App.4th 166, 170 [“We have no
jurisdiction over an order not mentioned in the notice of appeal.
[Citation.]”].) Instead, Carla’s notice of appeal unambiguously
stated that she appealed from the “8/4/2021 finding that [she] is
not a presumed parent” and advised to “[s]ee also 7/9/21, 6/4/21,
5/26/21, 5/21/21, 4/27/21, 4/22/21[.]” It did not reference any
custody order or, more specifically, the denial of the request to
have E.R. placed with her. To view Carla’s notice of appeal from
the order denying her presumed parent status as a notice of
appeal from a custody order that happened to occur at the same
hearing would far exceed any reasonable liberal construction of
the notice. Given that Carla does not challenge the denial of




                                 17
presumed parent status in her opening brief, we must dismiss
her appeal in case No. B314487.9
      We come to a different conclusion, however, regarding
father’s appeal. On the first page of his notice of appeal, father
stated that he was appealing from the following: “8/4/2021—the
court sustained the b-2, b-3, and g-1 allegations.” On the second
page, he checked the boxes indicating that his appeal was from
the declaration of dependency under section 360 “with review of
section 300 jurisdictional findings” and from the “[r]emoval of
custody from parent or guardian” at the August 4, 2021, hearing.
By identifying the removal of custody, we find that father made it
“reasonably clear” (Luz, supra, 55 Cal.2d at p. 59) that he was
appealing from the dispositional orders regarding custody at the
August 4, 2021, hearing, which encompass the order denying his
request for E.R. to be placed with Carla. We therefore have
jurisdiction to entertain his appeal in case No. B314487.
      B. The juvenile court did not abuse its discretion
      Turning to the merits of father’s appeal, we conclude that it
was well within the juvenile court’s discretion to deny the request
to place E.R. with Carla.10
             1. Applicable law
      When “a child is removed from the physical custody of his
or her parents pursuant to [s]ection 361, preferential
consideration shall be given to a request by a relative of the child

9     Because we dismiss Carla’s appeal on this basis, we need
not address DCFS’s argument that Carla lacks standing to
challenge custody orders relating to E.R.

10    Even if we were to deem Carla’s notice of appeal sufficient,
her arguments would fail for the same reasons as father’s
arguments.




                                18
for placement of the child with the relative . . . .” (§ 361.3,
subd. (a).) “‘Preferential consideration’ means that the relative
seeking placement shall be the first placement to be considered
and investigated.” (§ 361.3, subd. (c)(1).) A relative in this
context includes a stepparent. (§ 361.3, subd. (c)(2).)
       In assessing whether placement with a relative is
appropriate, the juvenile court must consider a variety of factors,
including the wishes of the parent, placement of siblings and half
siblings in the same home, the nature and duration of the
relationship between the child and the relative, and the ability of
the relative to protect the child from his or her parents. (§ 361.3,
subd. (a)(1)-(8).) “[T]he ‘best interests of the child’ is the linchpin
of the analysis.” (In re Robert L. (1993) 21 Cal.App.4th 1057,
1068 (Robert L.); accord, Alicia B. v. Superior Court (2004)
116 Cal.App.4th 856, 862–863 (Alicia B.).)
       “[P]referential consideration under section 361.3 ‘does not
create an evidentiary presumption in favor of a relative, but
merely places the relative at the head of the line when the court
is determining which placement is in the child’s best interests.’
[Citation.] In other words, when a child is taken from his
parents’ care and requires placement outside the home,
section 361.3 assures an interested relative that his or her
application for placement will be considered before a stranger’s
request. [Citations.]” (Alicia B., supra, 116 Cal.App.4th at
p. 863.)
              2. Standard of review
       We review a juvenile court’s placement order for abuse of
discretion. (Alicia B., supra, 116 Cal.App.4th at p. 863; Robert L.,
supra, 21 Cal.App.4th at pp. 1060, 1067.) “A court abuses its
discretion only when ‘“‘the trial court has exceeded the limits of




                                  19
legal discretion by making an arbitrary, capricious, or patently
absurd determination.’”’ [Citation.]” (In re Caden C. (2021)
11 Cal.5th 614, 641 (Caden C.).)
             3. Analysis
       The record reflects that Carla was afforded preferential
consideration for placement of E.R. Upon Carla’s and father’s
requests at the detention hearing that E.R. be placed with Carla,
the juvenile court ordered DCFS to conduct a prerelease
investigation. DCFS timely conducted its investigation and filed
its report. The court found it was not appropriate to place E.R.
with Carla at the adjudication hearing.
       This decision was well within the juvenile court’s discretion
given its well-founded concerns that Carla was “not protective[,]”
that she was acting as a conduit for father’s attempts to keep
E.R. quiet, and that she was dismissive of the evidence of father’s
abuse of Claudia and the allegations against him regarding her
disappearance. (See § 361.3, subd. (a)(7)(D) [in assessing
propriety of relative placement, the court must consider the
relative’s ability to protect the child from his or her parents].)
Furthermore, the court had made jurisdictional findings—
unchallenged on appeal—that Carla had engaged in domestic
violence with father in E.R.’s presence which placed E.R. at risk
of physical and emotional harm. Specifically, the court found
that Carla repeatedly struck father with a wooden spoon, that
she broke the window of father’s vehicle, and that she attempted
to jump out of a moving vehicle. (See § 361.3, subd. (a)(7)(A) [the
court must consider the relative’s ability provide a safe and
secure home for the child].) Under these circumstances, we
cannot say that the court made an arbitrary, capricious, or




                                 20
patently absurd determination that E.R. should not be placed
with Carla.
       Father nevertheless argues that other factors supported
placing E.R. with Carla, including Carla’s lack of a criminal
record, the length of her relationship with E.R., and that it would
cause E.R. to be reunited with his half brother, J.R. That may be
so (see § 361.3, subd. (a)(4)-(6)), but the abuse of discretion
standard prevents us from reweighing the facts and substituting
our judgment for that of the juvenile court. (See Caden C., supra,
11 Cal.5th at p. 641 [“‘“‘[w]hen two or more inferences can
reasonably be deduced from the facts, the reviewing court has no
authority to substitute its decision for that of the trial court.’”’
[Citations.]”].)
       Father also contends that the juvenile court’s concerns
about coaching E.R. and trying to make him forget Claudia were
speculative. We cannot agree. The court was rightfully
concerned about psychological manipulation of E.R., which was so
pronounced that E.R. even denied recognizing father and himself
in pictures that included Claudia. The court acknowledged that
it could not say that Carla was the one who coached E.R., but it
recognized that she was part of a familial dynamic that helped
facilitate it. Carla admitted to telling E.R. that Claudia had left
to be with someone else, and she did not know why E.R. had
never been enrolled in counseling to cope with Claudia’s absence.
       Nor are we swayed by father’s arguments that the juvenile
court had a “misplaced” concern about how placing E.R. with
Carla would affect father’s criminal case and that the DCFS
“social worker attached unwarranted significance to aspects of
Carla’s visitation and contact with E.R.” (Bolding omitted.)
Although the court noted its concern about efforts “to thwart the




                                21
investigation[,]” this was mentioned in the context of what would
be “extremely damaging” to E.R. The court properly maintained
its focus on the best interests of E.R. And, even if the social
worker attached undue significance to certain issues, it does not
mean that the court did so as well. Father concedes as much,
acknowledging that “[i]n rendering its decision, the juvenile court
did not expressly rely on any of [the social worker’s] complaints
related to Carla’s visitation and contact with E.R.”
II. Appeals Regarding J.R. (Case No. B314498)
       Father and Carla assert no arguments challenging the
jurisdictional findings and dispositional orders regarding J.R.
made at the August 4, 2021, adjudication hearing. “When an
appellant’s briefs fail ‘to make any arguments to support any
theory of error,’ but there is no basis to conclude the appeal is
frivolous, the appeal is deemed abandoned. [Citation.] ‘In this
circumstance, dismissal of the appeal, with no consideration on
the merits as to the correctness of the judgment or order from
which the appeal is taken, is the proper disposition.’ [Citation.]”
(In re Mary C. (2020) 48 Cal.App.5th 793, 809.) Accordingly, we
dismiss father’s and Carla’s appeals in case No. B314498
pertaining to J.R.




                                22
                          DISPOSITION
      In case No. B314487, the August 4, 2021, jurisdictional
findings and dispositional orders regarding E.R. are affirmed.
Carla’s appeal regarding E.R. in case No. B314487 is dismissed.
      In case No. B314498, father’s and Carla’s appeals of the
August 4, 2021, jurisdictional findings and dispositional orders
regarding J.R. are dismissed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST


We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                23